Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claims 4 and 9, it is not clear how the order of magnitude of the input voltage is to be compared with an impedance value.
The term "close to" in claims 4-5, and 9-10 is a relative term which renders the claims indefinite.  The term "close to" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what range of values is considered to be close to the baseline impedance value.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2020/0328757 ("Narasimman").
Regarding claim 1, Narasimman discloses a calibration circuit configured to calibrate a signal on a sensing unit (sensor capacitor CX, Fig. 1) to generate a readout signal (VOUT, Fig. 1), comprising: 
an amplifier having a first input terminal (Fig. 1), a second input terminal and an output terminal (Fig. 1), wherein the first input terminal is coupled to a first terminal of the sensing unit (the sensing capacitor is coupled to the negative input of the amplifier, Fig. 1), the second input terminal is coupled to a reference voltage (VCM, Fig. 1), and the output terminal is feedback to the first input terminal (feedback capacitor CF, Fig. 1) and outputs the readout signal (VOUT, Fig. 1); 
REF, Fig. 1), wherein a first terminal of the first impedance element is coupled to the first input terminal of the amplifier (Fig. 1), and a second terminal of the first impedance element is coupled to a calibration voltage (GND, Fig. 1); and 
a second impedance element (CF, Fig. 1), wherein a first terminal of the second impedance element is coupled to the first terminal of the first impedance element, and a second terminal of the second impedance element is coupled to the output terminal of the amplifier (Fig. 1).
Regarding claim 3, Narasimman discloses the calibration circuit of claim 1, wherein the impedance of the first impedance element (CREF, Fig. 1) is identical to a baseline impedance of a variable impedance element in the sensing unit (paragraph [0030] states CREF may be selected to cancel out the minimum rest capacitance of the sensor; it therefore follows that the two capacitive impedance values would equal one another in order to cancel out).
Claim 6 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2018/0173342 ("Lee").
Regarding claim 6, Lee discloses a sensor, comprising: 
a sensing unit array having a plurality of sensing units (the touch screen panel, Fig. 5, has a plurality of touch electrodes corresponding to touch sensors, see paragraph [0057]); and 
a calibration circuit (100, Fig. 5), configured to calibrate a signal of a sensing unit to generate a readout signal (Vout, Fig. 5), comprising: 
an amplifier (Pre-AMP, Fig. 5) having a first input terminal (IN1, Fig. 5), a second input terminal (IN1, Fig. 5) and an output terminal (OUT, Fig. 5), wherein the first input terminal is coupled to a first terminal of the sensing unit (touch electrode TE is coupled to IN1, Fig. 5), the 
a first impedance element (CCR, Fig. 5), wherein a first terminal of the first impedance element is coupled to the first input terminal of the amplifier (CCR is coupled to input IN1 via control circuit switch 500, Fig. 5), and a second terminal of the first impedance element is coupled to a calibration voltage (VCR, Fig. 5, paragraph [0142]); and 
a second impedance element (CFB, Fig. 5), wherein a first terminal of the second impedance element is coupled to the first terminal of the first impedance element (CFB and CCR are coupled at input IN1, Fig. 5), and a second terminal of the second impedance element is coupled to the output terminal of the amplifier (Fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Narasimman.
Regarding claim 8, Lee discloses the sensor of claim 6, but does not explicitly disclose the impedance value of the first impedance element.  
REF, Fig. 1) is identical to a baseline impedance of a variable impedance element in the sensing unit (paragraph [0030] states CREF may be selected to cancel out the minimum rest capacitance of the sensor; it therefore follows that the two capacitive impedance values would equal one another in order to cancel out).
It would have been obvious to one of ordinary skill in the art before the effective filing date to match the impedance values of the first impedance element to the baseline impedance of the sensor as disclosed by Narasimman in the device of Lee in order to improve amplification of the sensing signal and avoid amplifier saturation by offsetting the baseline impedance as taught, known, and predictable.
Allowable Subject Matter
Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The calibration circuit for the sensing unit as claimed, specifically in combination with: a calibration voltage identical in magnitude and opposite in phase as the input voltage, is not taught or made obvious by the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 2014/0015746 ("Hargreaves") discloses a circuit that offsets baseline charges in a sensor using capacitors, see Fig. 8.
U.S. Patent Publication No. 2012/0287077 ("Pant") discloses a signal correction circuit that forms a correction signal with adjustable amplitude and phase to correct a signal from a sensor, see Fig. 3 and paragraph [0042].
U.S. Patent Publication No. 2015/0084876 ("Schwartz") discloses a circuit for correcting baseline capacitance, see Fig. 9B and paragraphs [0044] and [0088].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878